
	
		II
		Calendar No. 602
		111th CONGRESS
		2d Session
		S. 3075
		[Report No. 111–316]
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 4, 2010
			Mr. Baucus (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 27, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To withdraw certain Federal land and
		  interests in that land from location, entry, and patent under the mining laws
		  and disposition under the mineral and geothermal leasing laws.
	
	
		1.Short titleThis Act may be cited as the
			 North Fork Watershed Protection Act of
			 2010.
		2.Withdrawal
			(a)DefinitionsIn this section:
				(1)Eligible Federal landThe term eligible Federal land
			 means any federally owned land or interest in land depicted on the Map as
			 within the North Fork Flathead Watershed.
				(2)MapThe term Map means the Bureau
			 of Land Management map entitled North Fork Federal Lands Withdrawal
			 Area and dated February 27, 2010.
				(b)WithdrawalSubject to valid existing rights, the
			 eligible Federal land is withdrawn from—
				(1)all forms of location, entry, and patent
			 under the mining laws; and
				(2)disposition under all laws relating to
			 mineral or geothermal leasing.
				(c)Availability of mapThe Map shall be made available to the
			 public at each appropriate office of the Bureau of Land Management by not later
			 than 30 days after the date of enactment of this Act.
			
	
		1.Short titleThis Act may be cited as the
			 North Fork Watershed Protection Act of
			 2010.
		2.DefinitionsIn this Act:
			(1)Eligible Federal landThe term eligible Federal land
			 means—
				(A)any federally owned land or interest in
			 land depicted on the Map as within the North Fork Federal Lands Withdrawal
			 Area; or
				(B)any land or interest in land located within
			 the North Fork Federal Lands Withdrawal Area that is acquired by the Federal
			 Government after the date of enactment of this Act.
				(2)MapThe term Map means the Bureau
			 of Land Management map entitled North Fork Federal Lands Withdrawal
			 Area and dated June 9, 2010.
			3.Withdrawal
			(a)WithdrawalSubject to valid existing rights, the
			 eligible Federal land is withdrawn from—
				(1)all forms of location, entry, and patent
			 under the mining laws; and
				(2)disposition under all laws relating to
			 mineral leasing and geothermal leasing.
				(b)Availability of mapNot later than 30 days after the date of
			 enactment of this Act, the Map shall be made available to the public at each
			 appropriate office of the Bureau of Land Management.
			
	
		September 27, 2010
		Reported with an amendment
	
